Citation Nr: 0832994	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  01-02 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a kidney disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Entitlement to an effective date earlier than December 2, 
1998, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

In August 2003, the Board remanded the claim for an earlier 
effective date for the award of PTSD for additional 
development.  In that decision, the Board also remanded a 
claim of entitlement to higher initial ratings for PTSD.  The 
RO initially assigned a disability rating of 10 percent for 
PTSD in the May 1999 decision effective from December 2, 
1998.  In January 2003, the RO awarded a 50 percent rating 
for PTSD effective from December 2, 1998, and a 70 percent 
rating effective from January 10, 2003.  

After the Board's August 2003 remand, the veteran submitted 
multiple statements, dated in August 2003 and September 2003, 
regarding the issue of the initial PTSD ratings.  He 
explicitly stated that he was satisfied with the assigned 
ratings for PTSD and that he did not want to continue his 
appeal of that issue.  By those statements, the veteran 
effectively withdrew the appeal of entitlement to higher 
initial ratings for PTSD.  See 38 C.F.R. § 20.204 (2003).  In 
August 2007, the veteran submitted several statements in 
which he described the worsening of the symptoms related to 
his PTSD.  He stated that he thought the evaluation of his 
PTSD should be on appeal and that an August 2007 supplemental 
statement of the case (SSOC) should have included the issue.  
In an October 2007 SSOC, the RO included the issue of 
entitlement to higher initial ratings for PTSD.  In January 
2008, the RO certified that issue to the Board along with the 
other issues on appeal.

The Board finds that the issue of entitlement to higher 
initial ratings for PTSD is not on appeal and the Board does 
not have jurisdiction to adjudicate the claim.  As noted 
above, the veteran withdrew the appeal in August 2003.  After 
the veteran withdrew the issue, no rating decision, notice of 
disagreement, or SOC was ever issued.  Thus, the RO 
improperly included the issue in the most recent SSOC.  The 
Board also points out that the regulations provide that in no 
case will a SSOC be used to announce decisions by the RO on 
issues not previously addressed in the SOC.  38 C.F.R. 
§ 19.31 (2007).  The veteran's statements in August 2007 may 
be interpreted as a claim for an increased rating for 
service-connected PTSD.  The appropriate action would be for 
the agency of original jurisdiction (AOJ) to issue a rating 
decision adjudicating the matter of the veteran's current 
level of disability.  That issue is therefore referred to the 
AOJ for appropriate action.

By the May 2006 rating decision, the RO denied service 
connection for a left knee condition.  The veteran filed a 
notice of disagreement with respect to the determination and, 
in March 2007, the RO furnished him a SOC.  Additionally, the 
RO denied a claim of service connection for a cervical spine 
disability, including arthritis, in November 2002.  The 
veteran filed a notice of disagreement with respect to that 
determination and, in January 2006, the RO furnished him a 
SOC.  No substantive appeal as to those two issues was 
received.  Inasmuch as an appeal of the left knee condition 
claim or the cervical spine disability claim has not been 
received, the Board will not address either issue.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2007).

In an April 2005 statement, the veteran stated that he was 
going to pursue a claim for clothing allowance.  As this 
issue has not been developed for appellate review, it is 
referred to the AOJ for appropriate action.

(The decision below addresses the veteran's claim of service 
connection for a kidney disease and the claim for an earlier 
effective date for the award of service connection for PTSD.  
By the decision below, a previously denied claim of service 
connection for hearing loss is reopened.  The underlying 
claim of service connection for hearing loss, along with the 
claim of service connection for tinnitus, are the subject of 
a remand that follows the decision below.  The petition to 
reopen a claim of service connection for hypertension is also 
addressed in the remand.)


FINDINGS OF FACT

1.  The veteran does not have a kidney disease.

2.  By a January 1990 decision, the Board denied the 
veteran's claim of service connection for hearing loss.

3.  Evidence received since the 1990 decision relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the 
underlying claim.

4.  By a January 1990 decision, the Board denied the 
veteran's claim of service connection for PTSD.

5.  No claim of service connection for PTSD was thereafter 
received prior to December 2, 1998.


CONCLUSIONS OF LAW

1.  The veteran does not have a kidney disease that is the 
result of disease or injury incurred in or aggravated during 
active military service; a kidney disease is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007); 38 C.F.R. § 3.310 (2006).

2.  A January 1990 Board decision, which denied entitlement 
to service connection for defective hearing, is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).

4.  A January 1990 Board decision, which denied entitlement 
to service connection for a psychiatric disability, is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

5.  The assignment of an effective date earlier than December 
2, 1998, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for a kidney disease and the PTSD earlier 
effective date claim has been accomplished.  Through a 
September 2003 notice letter, the RO notified the veteran and 
his representative of the information and evidence needed to 
substantiate a claim of service connection for a kidney 
disease, including on the basis of secondary service 
connection.  By a March 2006 notice letter, the RO provided 
the veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's kidney disease claim, the claim was 
properly re-adjudicated in March 2007, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the kidney disease 
issue for further notification is not necessary.

Regarding the PTSD claim, the veteran was notified of the law 
regarding effective dates by a March 2005 VCAA letter.  In 
any event, the veteran has already been awarded service 
connection for PTSD.  Once the veteran disagrees with such a 
determination, other notice provisions apply to the remainder 
of the adjudication process, particularly those pertaining to 
the issuances of rating decisions and SOCs.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2007); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Moreover, the veteran has had 
meaningful participation in the appeal process as he has 
submitted statements contending that the effective date 
should be the date of an earlier claim of service connection 
for PTSD.  Thus, no further VCAA notification is necessary 
for this claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim of service connection for a kidney disease or the PTSD 
earlier effective date claim.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Syracuse, New York, as well as its associated 
outpatient clinics.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Pursuant to the Board's August 2003 remand, the RO requested 
and received records from the Social Security Administration 
(SSA).  Additionally, in February 2007, the veteran was 
provided a VA examination in connection with the kidney 
disease claim, the report of which is of record.  Thus, VA 
has properly assisted the veteran in obtaining any relevant 
evidence with respect to the kidney disease claim.

The outcome of the earlier effective date appeal turns, not 
on a medical determination, but rather on a determination as 
to the date a claim of service connection was filed and 
whether a prior adverse decision became final.  There is no 
need for a medical examination and or opinion.  The RO 
attempted to obtain medical records that were potentially 
relevant to the veteran's PTSD claim.  The veteran's various 
applications for benefits are of record, as are all of the 
pertinent procedural documents.  There is no suggestion that 
additional evidence, relevant to these matters, can be 
procured.  No further development action is required.

The Board notes that additional VA treatment records have 
been received since the veteran's claims were last 
adjudicated.  The veteran also underwent VA examination in 
connection with a claim concerning peripheral neuropathy.  
The treatment records and the examination report do not 
reflect findings or evidence relative to a kidney disease.  
Thus, the medical records are not pertinent evidence with 
respect to that claim.  Moreover, the additional records are 
not pertinent to the earlier effective date claim.  As such, 
a remand for consideration of these records by the RO in 
relation to the claim of service connection for a kidney 
disease or the claim for an earlier effective date for the 
award of service connection for PTSD is not warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (2007).

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as calculi of the kidney and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The veteran was awarded service connection for diabetes 
mellitus in December 2001.  He primarily contends that he has 
a kidney disease that was caused by his service-connected 
diabetes mellitus.  Thus, the veteran believes that service 
connection is warranted for a kidney disease on a secondary 
basis.

The medical evidence of record contains a letter to the 
veteran from the veteran's treating physician J.A., M.D., 
dated in July 1997.  Dr. J.A. stated that the veteran's urine 
test showed the very earliest signs of kidney damage.  He 
prescribed a blood pressure medication that protects the 
kidney from damage.  Despite this letter, Dr. J.A. does not 
identify a kidney disease during the course of the veteran's 
treatment.  In a February 1995 progress note, Dr. J.A. noted 
that results from a urine test could indicate early renal 
damage from the veteran's hypertension.  One undated record 
did list diabetic nephropathy as one of the veteran's medical 
problems.

Records from SSA contain a February 1998 disability 
examination conducted by C.S., M.D.  Although orthopedic 
examination results were primarily provided, Dr. C.S. listed 
as a diagnosis history of kidney damage from diabetes and 
hypertension.  Dr. C.S. indicated that he did not have any 
documentation regarding the kidney disease.

The remainder of the private and VA treatment records do not 
contain a diagnosis or a discussion of a kidney disease.  
Although multiple disabilities and diseases are listed in the 
past medical history and problem list in conjunction with VA 
treatment, a kidney disease is not listed.  

In February 2007, the veteran was afforded a VA examination 
in order to determine whether the veteran does in fact have a 
kidney disease and whether it is linked to his service-
connected diabetes mellitus.  The examiner reviewed the 
claims file and noted the July 1997 letter regarding the 
early signs of a kidney disease.  The examiner noted the 
absence of a kidney disease in the VA treatment records.  The 
examiner reviewed the results of a urinary analysis conducted 
in September 2006.  Blood and protein were negative.  Other 
test results were within the normal reference range.  The 
examiner stated that there was no evidence of a kidney 
disease.  The examiner concluded that the laboratory work did 
not support a diagnosis of a kidney disorder and that there 
was no evidence of a current kidney disorder related to the 
veteran's diabetes.

In consideration of the evidence of record, the Board finds 
that the veteran does not have a kidney disease.  Older 
private treatment records indicate that the veteran had 
symptoms that were potentially signs of a kidney disease.  
Since the veteran filed his claim, the evidence does not show 
that the veteran currently has a kidney disease.  According 
to the February 2007 VA examiner, laboratory results do not 
reflect the existence of a kidney disease and the veteran has 
not been treated for a kidney disease through VA.  It follows 
that the veteran's diabetes mellitus has not caused or 
aggravated a kidney disease.  

The Board accords substantial probative value to the February 
2007 VA examination report.  The VA examiner discussed 
objective evidence that would have apparently shown the 
existence of kidney disease.  The VA examiner also reviewed 
the claims file, including the previous references to the 
possibility of a kidney disease.  The Board accords little 
probative value to the records from Drs. J.A. and C.S. in 
connection with the claim because the records appear to 
indicate only that the veteran had symptoms that could 
potentially represent the existence of a kidney disease.  
Additionally, Dr. C.S.'s reference to a history of kidney 
damage from diabetes and hypertension was admittedly made 
without any documentation.  Thus, it has much less probative 
value than the VA examination report.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the veteran does not have 
a kidney disease.  In the absence of proof of current 
disability, the claim of service connection may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
service connection for a kidney disease is not warranted on a 
secondary basis.

Additionally, in the absence of a current disability, the 
Board finds that the evidence does not show that the veteran 
has a kidney disease that was incurred during military 
service; nor has the veteran alleged as much.  Moreover, 
there is no objective evidence that calculi of the kidney or 
cardiovascular-renal disease manifested itself to a 
compensable degree within one year of the veteran's 
separation from military service.  Therefore, service 
connection is not warranted on a direct basis or a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection for a kidney 
disease.  While the Board does not doubt the sincerity of the 
veteran's belief that he has a kidney disease that is related 
to his service-connected diabetes mellitus, as a lay person 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter-such as a clinical diagnosis or the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a kidney disease must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Petition to Reopen a Previously Denied Claim-Hearing Loss

The veteran asserts that he has bilateral hearing loss that 
is related to his active military service.  As a result, the 
veteran contends that service connection is warranted for 
bilateral hearing loss.

The veteran originally filed a claim of service connection 
for hearing loss in August 1986.  In October 1986, the claim 
was denied by a RO rating decision.  The veteran appealed the 
decision to the Board.  By a January 1990 decision, the Board 
denied service connection for hearing loss, characterized as 
defective hearing.  The Board's January 1990 decision is 
final.  See 38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1989).

In the 1990 decision, the Board appeared to acknowledge that 
the veteran had bilateral sensorineural hearing loss.  The 
Board also found that the veteran had significant exposure to 
combat-related acoustic trauma in service.  However, the 
Board found that the veteran did not have defective hearing 
in service and the hearing loss was not shown to have been 
compensably disabling within a year of separation from active 
duty.  Those conclusions imply that the Board did not find 
that the veteran had any hearing loss that was related to his 
active military service.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the January 1990 Board decision.  For purposes of 
the new and material analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The RO 
reopened the claim of service connection for hearing loss by 
a May 2006 rating decision, but denied the claim on the 
merits nonetheless.

The evidence of record at the time of the January 1990 
decision included:  the veteran's service medical records; 
treatment records and examination reports from the Syracuse 
VAMC, dated from February 1970 to December 1984; private 
treatment records, including audiological evaluations from 
the veteran's employer, dated from November 1970 to August 
1986; and statements from the veteran and his representative.

In denying the claim in January 1990, the Board implied that 
the evidence of record did not reflect that the veteran had 
any hearing loss that was the result of his active military 
service.  Consequently, the claim could be reopened with the 
submission of new and material evidence that pertains to the 
nexus element of the service connection claim; that is, 
medical evidence indicating that the veteran has hearing loss 
that is attributable to his active military service.

A significant amount of new evidence has been added to the 
record since the January 1990 Board decision.  A review of 
the new evidence includes SSA records that contain a March 
1993 audiological evaluation by R.E.A., M.D.  Dr. R.E.A. 
diagnosed the veteran with bilateral sensorineural hearing 
loss.  He concluded that the veteran's hearing loss was 
compatible with noise exposure.  Dr. R.E.A. noted that the 
veteran had been exposed to gunfire during service.  He also 
noted that the veteran had been exposed to noise while 
operating a drop hammer during post-service employment.  Dr. 
R.E.A. did not offer an opinion as to the specific origin of 
the veteran's diagnosed bilateral sensorineural hearing loss.

The Board finds that Dr. R.E.A.'s audiological evaluation 
constitutes new and material evidence in connection with the 
veteran's claim of service connection for hearing loss.  It 
is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the nexus element of the service 
connection claim.  (The absence of a nexus between current 
hearing loss and military service was the essential reason 
that the claim was denied in the January 1990 Board 
decision.)  Dr. R.E.A.'s evaluation is not dispositive as to 
the origins of the veteran's hearing loss.  However, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for hearing loss is reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will address the 
veteran's underlying claim in the remand section following 
the decision.

C. Earlier Effective Date

The veteran was awarded service connection for PTSD by a May 
1999 rating decision.  An initial disability rating of 10 
percent was assigned effective December 2, 1998.  In July 
1999, the veteran filed a notice of disagreement with the 
assigned rating and effective date.  The RO initially took 
the veteran's disagreement with the assigned effective date 
as a new and separate claim.  Such an action was not proper 
because the United States Court of Appeals for Veterans 
Claims (Court) has held that there is no freestanding earlier 
effective date claim.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Nevertheless, the RO eventually issued a 
SOC for the issue in October 2000 and the veteran perfected 
an appeal.

The veteran originally filed a claim of service connection 
for PTSD in June 1986.  He believes that the effective date 
for the award of service connection for PTSD should be the 
date of the original claim.  The June 1986 PTSD claim was 
denied by the RO by an October 1986 rating decision.  The 
veteran appealed the denial to the Board.  By a January 1990 
decision, the Board ultimately denied a claim of service 
connection for a psychiatric disability, including PTSD.  The 
Board's January 1990 decision is final.  See 38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  
The effective date of a reopened claim is the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the January 1990 Board decision is final, the claim 
by which the veteran was granted service connection for PTSD, 
and which led to this appeal, was a claim to reopen a 
previously denied claim.  The Court has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez v. Peake, 21 Vet. 
App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).)

Here, on December 2, 1998, the RO received correspondence 
from the veteran's representative regarding an unrelated 
appeal.  However, the representative included language in the 
statement that the RO interpreted as a claim of service 
connection for PTSD.  Thus, the RO assigned the effective 
date for the award of service connection for PTSD as the date 
of receipt of the veteran's petition to reopen the previously 
denied claim.  The veteran was therefore afforded the 
earliest possible effective date and there is no legal basis 
to establish an earlier date unless there is a document of 
record received earlier than December 2, 1998, that could be 
construed as a claim to reopen.

A review of the record reveals that the veteran submitted 
over ten statements in response to the Board's January 1990 
denial of his PTSD claim.  The statements were dated from 
January 1990 to February 1991 and they were sent to the RO, 
the Board, the President of the United States, the Vice 
President of the United States and a United States Senator.  
The veteran expressed his disappointment and anger with the 
Board's decision and he thought it was unfair.  He believed 
that he should have been granted service connection for PTSD.  
The RO and the Board issued multiple responses to the 
veteran's statements, dating from January 1990 to April 1991.  
The responses explained the Board's decision and that 
judicial review was not available because the veteran's 
appeal had been initiated before judicial review was 
applicable.  Several of VA's responses informed the veteran 
that if he wished to reopen his claim he should file a claim 
with the RO and submit new and material evidence.  The 
veteran did not seek to reopen the claim with the RO and he 
did not submit any further evidence pertaining to his PTSD 
claim.

Thereafter, no claim was received by VA until the veteran's 
representative submitted the informal claim of service 
connection for PTSD on December 2, 1998.  Consequently, an 
effective date earlier than December 2, 1998, for the award 
of service connection for PTSD is not warranted.


ORDER

Service connection for kidney disease is denied.

The veteran's claim of service connection for hearing loss is 
reopened; to this limited extent, the appeal of this issue is 
granted.

Entitlement to an effective date earlier than December 2, 
1998, for the award of service connection for PTSD is denied.


REMAND

The Board finds that further development is necessary for the 
claims of service connection for hearing loss and tinnitus.  
The veteran has not yet been afforded a VA examination in 
connection with these two claims.  The Board finds that an 
examination is warranted in order to determine the nature and 
etiology of the claimed disabilities.

The veteran's service medical and personnel records indicate 
that he was likely exposed to loud noise while participating 
in combat during his military service.  The veteran was 
assigned to an infantry unit and he received the Combat 
Infantryman Badge and the Purple Heart.  Additionally, it is 
noted that the veteran sustained injuries from a claymore 
mine.  Thus, in-service noise exposure is evidenced by the 
veteran's service records.

Post-service medical records indicate that the veteran was 
also exposed to loud noise during his employment after 
military service.  The veteran had duties near loud machinery 
and he operated a drop hammer for a period of time.  The 
veteran was employed with the same company for many years 
beginning shortly after his separation from active military 
service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran should be scheduled for a VA audiological 
examination to address his claims of service connection for 
hearing loss and tinnitus.  A diagnosis of tinnitus should be 
confirmed and audiometric testing should be conducted in 
order to determine if the veteran in fact has impaired 
hearing for VA purposes.  An opinion should be requested that 
addresses whether the veteran has hearing loss and/or 
tinnitus that is attributable to his active military service.

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for hearing loss and for 
tinnitus.  This is so in light of the reopening of his 
hearing loss claim.  38 C.F.R. § 3.159(b)(1); see also See 
Dingess/Hartman, 19 Vet. App. at 473.

A claim of service connection for hypertension/high blood 
pressure was originally adjudicated by the RO in December 
1995.  The veteran appealed the denial of the claim to the 
Board.  By a February 2000 decision, the Board denied service 
connection for hypertension.  In the decision, the Board 
acknowledged that the veteran had been diagnosed with 
hypertension.  The Board considered several theories of 
entitlement, including service connection on a presumptive 
basis concerning a chronic disease, on a presumptive basis 
concerning exposure to herbicides (Agent Orange), and on a 
direct basis (to include as a result of exposure to 
herbicides).  In denying the claim, the Board found that the 
presumptions could not be applied in the veteran's case and 
that there was no competent medical nexus evidence relating 
the current disability of hypertension to the veteran's 
active military service.  See 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.  The Board's February 2000 decision is final.  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

As discussed in the analysis of the hearing loss claim, when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 C.F.R. 
§ 7104(b).  As an exception, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.

In December 2000, the veteran petitioned to reopen his claim 
of service connection for hypertension.  The RO did not 
reopen the claim because it was determined that new and 
material evidence had not been received.  The claim was 
denied by a September 2001 rating decision.  The veteran was 
notified of the decision by a letter issued later in 
September 2001.  The veteran did not appeal the claim and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

Thereafter, in March 2003, the veteran's representative 
submitted a claim of service connection for hypertension as 
secondary to service-connected diabetes mellitus.  See 
38 C.F.R. § 3.310.  The veteran had been awarded service 
connection for diabetes mellitus in December 2001.  Although 
the RO referenced the prior denials of service connection for 
hypertension in a September 2003 notice letter and the May 
2006 rating decision, the RO apparently reopened the claim as 
the claim was subsequently adjudicated on the merits.  

Although the RO has reopened the hypertension claim, as 
discussed in the analysis of the hearing loss claim, the 
Board must determine whether new and material evidence has 
been presented before it can adjudicate the claim de novo.  
See Jackson, 265 F.3d at 1366; Barnett, 83 F.3d at 1383.

The Board points out that the veteran's new theory of 
entitlement on the basis of secondary service connection does 
not constitute a new claim.  Current case law indicates that 
a new theory of causation for the same disease or injury that 
was the subject of a previously denied claim cannot be the 
basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. 
Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has 
held that separate theories in support of a claim for 
benefits for a particular disability does not equate to 
separate claims for benefits for that disability.  Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson v. Mansfield, 21 Vet. 
App. 545, 550 (2008).

In the Robinson decision, the Court explicitly held that the 
notion that claims of service connection and secondary 
service connection were two different claims had been 
overruled.  21 Vet. App. at 550-51 (acknowledging that 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) had 
overruled Perman v. Brown, 5 Vet. App. 237 (1993), which had 
previously indicated that the two theories were different 
claims.)

In the veteran's case, in order to reopen the claim of 
service connection for hypertension, he must submit new and 
material evidence regardless of the theory of entitlement he 
is pursuing.  In order to reopen the claim, the veteran 
could, among other things, submit evidence pertaining to the 
nexus element of the service connection claim.  That is, he 
could submit competent medical evidence showing a 
relationship between his hypertension and his active military 
service or a relationship between his hypertension and a 
service-connected disability, such as diabetes mellitus.

A brief review of the record does not indicate that new and 
material evidence has been received with respect to the 
hypertension claim.  The Board is cognizant that the RO 
provided the veteran with a VA examination in February 2007 
in connection with the claim after apparently reopening the 
claim.  The examiner who conducted the examination confirmed 
the veteran's diagnosis of hypertension, but provided a 
medical opinion that did not relate the veteran's 
hypertension to service-connected diabetes mellitus.

The Court has held that even when the RO reopens a claim and 
orders a new medical examination, the Board is not bound to 
decide the merits of the claim.  Woehlaert v. Nicholson, 
21 Vet. App.  456, 461 (2007).  Thus, the Board is not 
required to find that the claim should be reopened merely 
because the RO chose to assist the veteran with a new 
examination when the examination itself does not represent 
material evidence.

Although the Board characterizes the issue as a petition to 
reopen a claim, rather than a new claim or a claim that has 
been reopened, the claim must be remanded for further 
development.  The veteran must be provided with a VCAA letter 
in compliance with Kent v. Nicholson.  20 Vet. App. 1 (2006).  
He must be adequately notified of the information and 
evidence necessary to reopen and substantiate his claim of 
service connection for hypertension.  The September 2003 VCAA 
letter failed to adequately notify him of how to accomplish 
the task.

It appears that the veteran continues to receive regular 
treatment at the Syracuse VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for hearing loss and for 
tinnitus.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are generally assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.

The VCAA notice letter should also notify 
the veteran of how to reopen his claim 
for service connection for hypertension.  
The letter should include:  the necessary 
information regarding new and material 
evidence as set forth in 38 C.F.R. 
§ 3.156; the evidence and information 
necessary to establish the underlying 
claim for entitlement to service 
connection; and the evidence and 
information necessary to substantiate the 
element of service connection that was 
the basis for the denial in the January 
1990 Board decision.  Tell the veteran 
that medical opinion evidence attributing 
his hypertension to his military service 
or to a service-connected disability, 
such as diabetes mellitus, would 
constitute new and material evidence.

The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since November 2007) 
from the Syracuse VAMC, and its 
outpatient clinics, and associate the 
records with the claims folder.

3.  After securing any additional 
records, schedule a VA audiological 
examination to determine the nature and 
etiology of any hearing loss and 
tinnitus.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies should be conducted.  The 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).

With respect to any diagnosed hearing 
loss and tinnitus, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any hearing loss and 
tinnitus are related to the veteran's 
active military service, to include the 
veteran's combat-related noise exposure.  
The examiner should also address any 
post-service noise exposure, such as the 
veteran's employment involving a drop 
hammer.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hearing loss and for 
tinnitus.  Additionally, address the 
veteran's petition to reopen a claim of 
service connection for hypertension.  If 
any benefit sought is not granted, 
furnish the veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


